Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to arguments and remarks filed on 07/20/22 of claims 1-26 and 39-48 have been canceled. Claims 27-38 are pending in the application.

Terminal Disclaimer
Terminal disclaimer was filed and approved on 08/23/2022.

Response to Arguments
Applicant’s arguments see pages 6-7, filed on 07/20/2022, with respect to claims 27-38 that are indicated as allowed have been fully considered and are persuasive.  

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 27-38 are allowed in light of the claims previously indicated as being allowed and in view of the applicant’s arguments in light of the prior art made of record.
The present application is directed to configuring a power distribution unit. The closest prior art Wong et al. (U.S. PGPub 2009/0219145) and Ewing et al. (U.S. PGPub 2005/0223090) alone, or, in combination, fails to anticipate or render obvious the recited features of “…configuration data corresponding to operating parameters of the power distribution apparatus; and a configuration transfer mechanism; wherein said remote system is operative to issue a discovery request based on a selected one or more of said different device discovery settings, and wherein said power distribution apparatus is operative, upon being identified based on the selected one or more of said different device discovery settings, to receive updated configuration data from the remote system through said configuration transfer mechanism” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record. Therefore, the pending claims 27-38 (renumbered 1-12) are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 27 and 34 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 27 and 34 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153